SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 Amendment No. 1 SCHEDULE TO (Rule 14d-100) TENDER OFFER STATEMENT UNDER SECTION 14(d)(1) OR 13(e)(1) OF THE SECURITIES EXCHANGE ACT OF 1934 THE QUIZNO'S CORPORATION (Name of Subject Company (Issuer) THE QUIZNO'S CORPORATION (Names of Filing Persons (Offerors)) COMMON STOCK, PAR VALUE $. (Title of Class of Securities) (CUSIP Number of Class of Securities) Patrick E. Meyers Vice President and General Counsel 1415 Larimer Street Denver, Colorado 80202 (303) 291-0999 (Name, Address and Telephone Number of Person Authorized to Receive Notice and Communications on Behalf of Filing Persons) COPY TO: Linda Schoemaker Perkins Coie LLP 1201 Third Avenue, 48th Floor Seattle, WA 98101 (206) 583-8888 December 12, 2000 CALCULATION OF FILING FEE Transaction Valuation* Amount of Filing Fee $18,200,000 $3,640 * For purposes of calculating amount of filing fee only. The amount assumes the purchase of 1,456,248 shares of common stock, par value $.001 per share (the "Shares"), of The Quizno's Corporation (the "Company"), at a price per share of $8.00. Such number of shares represents all the Shares outstanding as of November 8, 2000 (other than 1,782,647 shares beneficially held by Richard F. Schaden, Richard E.
